Mr. Justice Baker delivered the opinion of the court. It is admitted that the property insured was destroyed by fire within the time covered by the policy and that proper proofs of loss were made. The sole contention of appellant is that because by the terms of the policy to which his name was signed by Shute he became liable, severally, for the full amount of the policy, $1,000, when his power of attorney to Shute provided that in no event should he be liable for more than $250 upon any one policy, he was not liable upon said policy in any amount whatever. That as between appellant and Shute the power of attorney did not authorize Shute to make or issue the policy sued on must be conceded. ■ The power of attorney constituted Shute the general, not the special agent of, appellant in the business of making and selling policies of insurance. The authority was general to issue all kinds of policies upon all kinds of property wherever situated, to fix rates, adjust and pay taxes, procure insurance, appoint agents, etc., etc. When appellant constituted Shute his general agent to transact for him the business of making and issuing fire, marine and tornado-insurance policies, throughout the United States and Canada, third persons had the right to suppose that Shute possessed the power and authority usually vested in general agents authorized by insurers to issue policies of insurance and were not bound at their peril to examine the power of attorney given by appellant to Shute to ascertain what limitations of power, if any, were contained therein. “If a general agent exceed his authority the principal is bound provided the agent acted within the ordinary and usual scope of the business he was authorized to transact and the party dealing with the agent did not know that he exceeded his authority.” 1 Parsons on Contracts, 41; Continental Ins. Co. v. Ruckman, 127 Ill., 364; Lightbody v. N. A. Ins. Co., 23 Wendell, 17; Ralli v. White, 21 Misc. (N. Y.), 285. We think that appellant was liable to appellee upon the policy sued on. The demand of the plaintiff as stated in the summons issued by the justice of the peace was “for a demand not exceeding $200.” The jurisdiction of the justice depends upon the amount claimed by the plaintiff in the summons. Raymond v. Strobel, 24 Ill., 113; Hull v. Webb, 78 Ill. App., 617. The judgment of the 'Circuit Court will be affirmed. Affirmed.